Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (amended) An SRAM device comprising: a substrate including a first NMOS region, a second NMOS region and a PMOS region; a first pull-down transistor disposed in the first NMOS region, the first pull-down transistor including a first gate structure, a first source/drain disposed on a first side of the first gate structure, a second source/drain disposed on a second side of the first gate structure and a first channel disposed below the first gate structure and connecting the first source/drain and the second source/drain; a second pull-down transistor disposed in the second NMOS region, the second pull- down transistor including a second gate structure, a third source/drain disposed on a first side of the second gate structure, a fourth source/drain disposed on a second side of the second gate structure and a second channel disposed below the second gate structure and connecting the third source/drain and the fourth source/drain; a first pull-up transistor disposed in the PMOS region, the first pull-up , wherein a ratio of the width of the first semiconductor sheet to the width of the fifth semiconductor sheet is 1.4 to 1.9 or 2.1 to 10, and a ratio of the width of the ninth semiconductor sheet to the width of the fifth semiconductor sheet is 1.4 to 1.9 or 2.1 to 10.
Claim 9 (amended) An SRAM device comprising: a substrate including a first NMOS region, a second NMOS region and a PMOS region; a first pull-down transistor disposed in the first NMOS region, the first pull-down transistor including a first gate structure, a first source/drain disposed on a first side of the first gate structure, a second source/drain disposed on a second side of the first gate structure and a first channel disposed below the first gate structure and connecting the first source/drain and the second source/drain; a second pull-down transistor disposed in the second NMOS region, the second pull- down transistor including a second gate structure, a third 1.4 to 1.9, or 2.1 to 10, and a ratio of the width of the ninth semiconductor sheet to the width of the fifth semiconductor sheet is 1.4 to 1.9, or 2.1 to 10.
Claim 16 (amended) An SRAM device comprising: a substrate including a first NMOS region, a second NMOS region and a PMOS region; a first pull-down transistor disposed in the first NMOS region, the first pull-down transistor including a first gate structure, a first source/drain disposed on a first side of the first gate structure, a second source/drain disposed on a second side of the first gate structure and a first channel , wherein a ratio of the width of the first semiconductor sheet to the width of the seventh semiconductor sheet is 1.4 to 1.9, or 2.1 to 10, and a ratio of the width of the thirteenth semiconductor sheet to the width of the seventh semiconductor sheet is 1.4 to 1.9, or 2.1 to 10.
Claims 6-8, 10, 11, 18 and 19 (cancelled)
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Peter Park on 5/7/2021.

Remarks
Claims 1-5, 9, 12-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: a ratio of the width of the first semiconductor sheet to the width of the fifth semiconductor sheet is 1.4 to 1.9 or 2.1 to 10, and a ratio of the width of the ninth semiconductor sheet to the width of the fifth semiconductor sheet is 1.4 to 1.9 or 2.1 to 10, in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 9 including: a ratio of a width of the first semiconductor sheet to a 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 16 including: a ratio of the width of the first semiconductor sheet to the width of the seventh semiconductor sheet is 1.4 to 1.9, or 2.1 to 10, and a ratio of the width of the thirteenth semiconductor sheet to the width of the seventh semiconductor sheet is 1.4 to 1.9, or 2.1 to 10, in combination with other limitations.
Re claims 2-5, 12-15, 17 and 20 they are allowable because of their dependence on claims 1, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892